03/09/2020


        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 11, 2019

                 MARK A. CRITES v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Williamson County
                   No. CR160432       Joseph A. Woodruff, Judge
                     ___________________________________

                           No. M2018-02060-CCA-R3-PC
                       ___________________________________

A Williamson County jury convicted the Petitioner, Mark A. Crites, of aggravated
robbery, and the trial court sentenced him as a multiple offender to twelve years of
incarceration. The Petitioner appealed, and this court affirmed the conviction and
sentence. See State v. Mark A. Crites, No. M2014-00383-CCA-R3-CD, 2015 WL
3508042 (Tenn. Crim. App., at Nashville, June 4, 2015), perm. app. denied (Tenn. Sept.
17, 2015). The Petitioner filed a post-conviction petition, claiming he received the
ineffective assistance of counsel. After a hearing, the post-conviction court denied relief.
The Petitioner appeals the denial, maintaining that his counsel was ineffective. After
review, we affirm the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., J., joined. TIMOTHY L. EASTER, J., not participating.

Gary L. Anderson, Knoxville, Tennessee (on appeal) and Jonathan W. Turner, Franklin,
Tennessee (at hearing), for the appellant, Mark A. Crites.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Kim R. Helper, District Attorney General; and Kelly A. Lawrence,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

       A Williamson County grand jury indicted the Petitioner for aggravated robbery.
In the Petitioner’s first direct appeal, our court summarized the proof presented during the
trial.
                                   A. Trial

        This case arose after the [Petitioner] threatened the victim with a
hammer and stole his cell phone. The victim and the [Petitioner] resided in
the same trailer park. The victim lived on Lot 21, and the [Petitioner] lived
across the street on Lot 26. On the morning of the incident, the victim
testified that he was in his yard with his friend Jorge. The [Petitioner]
entered the yard wielding a red metal hammer. He advanced on the victim,
striking the hammer against the road and the yard before swinging it at the
victim. He was cursing and shouting at the victim, demanding the victim’s
money. The [Petitioner] was saying, “M* * * * * * * * *er, I’m going to
kill you.” The victim did not hear the [Petitioner] say anything about a
sexual assault. To the victim, the [Petitioner] appeared as though he had
been using drugs.

       As the [Petitioner] advanced, the victim began to back away from
him. The victim was “very scared,” as the [Petitioner] appeared to be “a
very desperate person.” The victim attempted to mollify the [Petitioner] by
offering to give him five dollars. The [Petitioner] refused, instead
demanding “everything” that the victim had.

        Once the [Petitioner] “let his guard down,” the victim was able to
run to his truck. The [Petitioner] was standing beside the truck, and the
victim did not immediately drive away because he was afraid that he would
run over the [Petitioner]. He rolled down the driver’s side window in a
final effort to talk to the [Petitioner] and to calm him down. He attempted
to assuage the [Petitioner’s] anger because he feared for his own life and he
feared that the [Petitioner] might damage the truck, which had been loaned
to the victim. The victim removed his cell phone from his pocket and
placed it in his lap. The [Petitioner] raised the hammer above his head,
reached into the truck, and grabbed the cell phone from the victim’s lap.
The victim then drove away from the trailer park and went to a nearby
convenience store, where he called 911.

        Several police officers from the Franklin City Police Department
responded to the call. Officer Nick Grandy arrived at the scene, and he
testified that the victim had been identified as “Miguel Lopez.” He spoke
with the victim, and the victim directed him to a trailer on Lot 26. Officer
Grandy entered the trailer, and the [Petitioner] was not present. Officer
Grandy saw the [Petitioner’s] name on the living room wall, and he found a
prescription pill bottle with the [Petitioner’s] name and the address for Lot
                                    -2-
26. He also saw a “red claw hammer with a black rubber grip” in the
kitchen.

        Detective Andrew Green also arrived at the scene. He spoke with
the victim, who told him that his neighbor had approached him while
holding a red hammer, demanded his money, and reached into his truck and
stole his cell phone. The victim was not able identify his neighbor by name
at the scene, but he provided a detailed description of his neighbor,
including his numerous tattoos, to Detective Green. Officers were later
able to identify the defendant as the man from the victim’s description. At
trial, Detective Green identified the victim in the courtroom as the same
person that he spoke with on the day of the incident.

      Detective Green went to the trailer on Lot 26 and spoke with Officer
Gandy. While in the trailer, he too saw a red hammer lying on the kitchen
countertop.

        The following day, Officer Sam Greer was dispatched to the trailer
park after receiving a call regarding the victim’s cell phone. He spoke with
Pam Sweeny, the [Petitioner’s] sister, who gave him a cell phone that she
said did not belong to her. She was given the phone by her son, the
[Petitioner’s] nephew, who told Officer Greer that the phone was located
“inside the first trailer on the left” of the trailer park. The [Petitioner’s]
nephew had retrieved the phone after the [Petitioner] told him of its
location. Ms. Sweeny told Officer Greer that the “robbery scenario”
reported by the victim was inaccurate and that the [Petitioner] had informed
her that the incident involved the [Petitioner’s] attempt to confront the men
who allegedly sexually assaulted his girlfriend. The victim later verified
that the cell phone given to Officer Greer was his.

        Officer Greer informed Detective Green that he had obtained the
[Petitioner’s] cell phone number, and Detective Green called the number.
The [Petitioner] answered, but he identified himself as “Dustin Hampton.”
The [Petitioner], as Dustin Hampton, told Detective Green that the
[Petitioner] had not robbed anyone and did not own a hammer. He claimed
that the victim was lying about the robbery and that the incident was a
result of a sexual assault against his girlfriend.

        The [Petitioner] was arrested the next day, and Detective Green
recognized the [Petitioner’s] voice from their phone conversation. The
[Petitioner] admitted that he had been the person speaking to Detective
                                    -3-
Green and said that he gave a false name because he was afraid of being
arrested. After waiving his Miranda rights, the [Petitioner] gave a
statement, which set forth several different versions of the incident.

       He said that his girlfriend informed him that she was sexually
assaulted by several Hispanic males either late Friday evening or early
Saturday morning. She informed him about the sexual assault on Saturday,
and she also told him that she was pregnant with his child. The next day,
the [Petitioner] saw the alleged rapists in the parking lot of the trailer park,
and he went to confront them. He recalled that there were two to four
Hispanic men in the parking lot.

       The [Petitioner] told Detective Green that he did not have a hammer
or any other weapons at the time of the confrontation. He approached the
man later identified as the victim and hit him in the face, repeatedly asking,
“[W]ho raped my woman?” After the [Petitioner] struck the victim, the
victim dropped his cell phone, and he and another individual ran away.
The [Petitioner] then picked up the cell phone from the ground.

       The [Petitioner] told Detective Green that he worked in construction,
and he denied owning a hammer. Later in the conversation, he told
Detective Green that he built the porch and railing alongside his trailer. He
admitted that he used a hammer for the construction, but he said that he did
not know where the hammer was and believed that it had disappeared. He
suggested that the Hispanic males had stolen his hammer from his trailer
and later returned and placed the hammer on the kitchen counter. When
asked if he was in possession of any other tools, the [Petitioner] admitted
that he had a “red-handled adjustable wrench” in his back pocket when he
confronted the men. He claimed that he never removed the wrench from
his pocket, and he was not sure how the men would have seen the wrench
in his back pocket. He later stated that he could have had a stick in his
hand during the confrontation. He said that he did not hit the men with the
stick.

        In his statement, the [Petitioner] admitted to Detective Green that he
did not contact the police about the alleged assault of his girlfriend;
however, he said that he encouraged her to file a report. He told Detective
Green that his girlfriend had informed him that she was pregnant with his
child and that he attacked the males because they had assaulted his
girlfriend while she was carrying his child.

                                     -4-
        Detective Green also spoke with the [Petitioner’s] girlfriend and
encouraged her to report the crime. He testified that she told him that the
men dragged her from her car into the trailer. She clarified that she was not
physically dragged but that the men opened her car door and kept telling
her to come inside their trailer. Feeling uneasy, she permitted the men to
lead her into the trailer, and she drank a beer with them. She did not
remember finishing the beer, as she lost consciousness. When she awoke
on Saturday, she did not recall anything that happened after she started to
drink a beer. She noticed that her dress was torn on the side, and she felt
pain in her rectal region. She told Detective Green that she was not sure if
she was assaulted by any of the men. Detective Green did not believe that
her statement corroborated the claims of the [Petitioner] because he spoke
with her after speaking with the [Petitioner] and because she never filed an
official police report.

        The [Petitioner’s] girlfriend testified that she went to the trailer park
on the weekend of the incident to visit friends who lived across from the
[Petitioner]. She was talking to Carlos, a friend who lived in the victim’s
trailer, and he and several others persuaded her to come into their trailer.
They offered her a beer, and she started to drink it. She did not remember
what happened “after drinking a beer or two.” When she awoke the next
morning, her clothes were off, and she believed that she had been raped.
That evening, she told the [Petitioner] about the incident. The [Petitioner]
was “a really good friend” who was upset that she was attacked. The
[Petitioner] urged her to report the rape to police. She explained that she
did not report the allegation because she had been the victim of a sexual
assault when she was younger and did not want to be subjected to another
rape trial.

       The [Petitioner] stayed Saturday night with his girlfriend. She
dropped him off at his trailer around 6:30 a.m. Sunday morning, and they
made plans to go to Nashville later in the day. She returned to the trailer
park around 12:15 or 12:30 p.m. to pick the [Petitioner] up, and she parked
next to his trailer. The [Petitioner] exited the trailer to take the trash out,
and his girlfriend saw him start to walk across the road to the trailer where
her alleged rapists resided. She became “worried” and “scared” because
she “didn’t want any problems.”

       She drove to the end of the trailer park to wait for the [Petitioner] to
return. She saw two Hispanic males standing outside of Lot 21. She
recognized one of the men as Carlos, and she recognized the other man but
                                      -5-
      could not recall his name. She testified that the second man was not the
      victim. She did not recall the [Petitioner’s] having a hammer in his hands
      when he walked toward Lot 21. Several minutes later, the [Petitioner]
      returned and got into her vehicle.

              The [Petitioner’s] girlfriend testified on cross-examination that she
      “wasn’t in the situation to actually see that anything occurred” between the
      [Petitioner] and the males on Lot 21. She agreed that she could not testify
      with certainty whether the victim was present at the scene of the
      confrontation, but after seeing the victim in court, she did “not recall him
      being there” at the scene. She agreed that after his arrest, the [Petitioner]
      continued to press her to file a police report regarding the sexual assault.
      She felt somewhat threatened by the situation, and she was particularly
      unnerved by a comment from the [Petitioner’s] family members that her
      house would be burned down if she did not file a report. She agreed that
      she was asked to provide the [Petitioner] with an alibi.

              The [Petitioner’s] second girlfriend testified that she was living with
      the [Petitioner] in the trailer on Lot 26. She stated that the [Petitioner] had
      borrowed a hammer from his sister the evening before the incident to repair
      part of the floor. She testified that the [Petitioner] exited the trailer to take
      the trash out and that he did not have anything in his hand. He returned to
      the trailer several minutes later, told her that he was leaving, and he exited
      the trailer. A short time later, officers arrived at the trailer.

              At the conclusion of the proof, the jury convicted the [Petitioner] of
      aggravated robbery as charged. The trial court denied his motion for new
      trial, and he timely filed a notice of appeal.

Crites, 2015 WL 3508042, at *1-5. On appeal, this court affirmed the Petitioner’s
conviction and sentence.

                                     B. Post-Conviction

        On July 1, 2016, the Petitioner filed a timely pro se petition for post-conviction
relief. The post-conviction court appointed him counsel, who filed an amended petition.
As relevant to this appeal, the petition alleged that his trial counsel (“Counsel”) was
ineffective because Counsel did not object to the admissibility of several pieces of
evidence: Detective Green’s hearsay testimony; Officer Grandy’s hearsay testimony; the
chain of custody of the hammer; the hammer itself. The post-conviction court held a

                                            -6-
hearing on the petition, during which the parties presented the following evidence:1
Counsel testified that she was appointed to represent the Petitioner on multiple cases.
She recalled that she filed a motion to have the Petitioner psychologically evaluated.
Counsel also recalled that, while these cases were pending, her investigator learned that
the victim had been deported. Counsel therefore filed a motion to dismiss based on the
victim’s unavailability for trial. Counsel testified that she secured the funds for the
investigator, who found a witness to testify on the Petitioner’s behalf at trial that she had
been raped by the victim.

        Specifically about the hearsay allegations, after having her memory refreshed,
Counsel recalled Detective Green’s testimony about what Sergeant Hoffman had told him
about the robbery. She said that even if Detective Green’s statement was hearsay, its
admission made no difference because it was a “very brief summary” of what Sergeant
Hoffman found during the investigation. She said that Sergeant Hoffman or other
officers could have testified to the same thing. Counsel said she did not object because
the statement was of little consequence, and she did not want to call the jury’s attention to
the matter.

       Counsel also recalled Detective Green testifying about the victim’s statement to
the police. Counsel agreed that this was hearsay, but she said that she did not think she
should have objected because it would draw the jury’s attention to the testimony.
Counsel said she did not want to make this testimony more obvious. She further stated
that she knew that she had multiple other witnesses to refute the victim’s statement, so
she did not think the objection was well-advised. Counsel did agree that, because the
victim testified consistently with his statement to police at trial, Detective Green’s
recount of the victim’s statement could have aided the State.

       Counsel said she recalled Officer Grandy testifying about the chain of custody.
The officer testified about an evidence log, which was based upon someone writing down
whether evidence had been tampered with, checked in, and checked out. Counsel was
asked whether she could have made a hearsay objection to the evidence log. She
responded that the hammer was found in the house, which corroborated the victim’s
version of events. She further opined that the evidence log was a business record and that
there was no need to object. Had she objected, the State would simply have been
required to get the custodian of records to testify to the evidence log; therefore the
evidence would still have been admitted.



        1
          We will attempt to limit our review of the evidence presented at the post-conviction hearing to
the evidence relevant to this appeal.
                                                  -7-
       Counsel said she did not object to the hammer’s admission into evidence. She
said that law enforcement officers found the hammer on the counter, and the defense
witnesses were going to testify that the hammer was found on the counter. The picture of
the hammer on the counter matched the hammer presented by the State, and Officer
Grandy’s testimony supported the anticipated testimony from the defense witnesses.

        Counsel further explained her decision to not object to the hammer’s admission.
She said that, had she objected, and the hammer been excluded, the witnesses would have
testified that the Petitioner attacked the victim with the hammer, and, in the absence of
the hammer being on the counter, the hammer would have appeared “missing.” Instead,
she chose to allow the admission of the hammer, and the defense witnesses testified and
explained that the Petitioner had the hammer because he was fixing a drawer. This
corroborated her theory of defense that the Petitioner used the hammer to fix a drawer
and not in an attack of the victim, in part because he left it on the counter and did not take
it with him.

       Counsel recalled that the Petitioner’s behavior during the trial was extremely
disruptive. He complained that someone stole his shoes that morning and refused to wear
shoes to court, and his behavior escalated from there. The judge stopped the trial
multiple times to bring the Petitioner into chambers and speak with him. Ultimately, the
judge ordered that the Petitioner wear a “shock thing” underneath his clothing. She
recalled that the Petitioner’s behavior caused her difficulty with hearing what was
happening during the trial and focus on the events of the trial. She described the
Petitioner as “a very difficult client.”

        During cross-examination, Counsel testified that, when she began representing the
Petitioner he had several recent convictions and several cases that were pending and set
for trial after this trial. She said that, once she had been appointed, she reviewed the
discovery and filed a motion for funds to hire a private investigator. She then secured
additional funds to locate and interview witnesses. Counsel discussed several details of
her representation of the Petitioner, including motions that she filed and/or defended and
steps that she took to ensure that beneficial witnesses would testify.

       Counsel explained that she sometimes would not object to technically inadmissible
evidence if she did not want to draw attention to the evidence or if she did not think it
would be beneficial. She agreed that juries sometimes felt as if a party was attempting to
hide something if there were too many objections. As such, she may not have objected to
a hearsay statement if it was going to come in through the next State witness.




                                            -8-
       Counsel testified that Detective Green’s testimony about the victim’s statement
gave context to the next steps in the detective’s investigation. As they “set the scene” for
the investigation, Counsel did not think that objecting would be beneficial to her client.

       About the evidence log, Counsel said that the discovery included photographs of
the hammer on the counter in the trailer. She said that her defense theory included that
the Petitioner could not have used the hammer because it was not near the scene but in
the trailer. She therefore had no reason to object to the hammer’s admission into
evidence. Counsel further stated that she had no reason to believe that the hammer had
been tampered with in any way.

       Counsel offered her belief that none of the issues raised in the Petitioner’s post-
conviction petition would have altered the outcome of the trial. She reiterated that the
Petitioner was difficult during the trial. Counsel said that she represented the Petitioner
on appeal, and that the Court of Criminal Appeals affirmed his convictions.

         During redirect examination, Counsel clarified that Detective Green’s testimony
was that, when he arrived at the scene, someone had said that there had been an armed
robbery. Detective Green did not identify the speaker. Counsel said she had a plan and a
trial strategy and she stuck to that because she anticipated the officer’s testimony would
be consistent with his report.

        Based upon this evidence, the post-conviction court denied the Petitioner’s
petition. The Petitioner filed an untimely appeal, and this court granted him permission
to file a delayed notice of appeal. This appeal ensued.

                                       II. Analysis

       On appeal, the Petitioner argues that Counsel was ineffective for failing to object
to the admission of inadmissible evidence, namely Detective Green’s testimony about
hearsay from the victim and from another officer, the evidence log with regard to the
hammer, and the hammer itself. The State responds that Counsel’s failure to object was
based upon her trial strategy and reasonable tactical decisions and was, therefore, not
ineffective. We agree with the State.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional
right. T.C.A. § 40-30-103 (2018). The petitioner bears the burden of proving factual
allegations in the petition for post-conviction relief by clear and convincing evidence.
T.C.A. § 40-30-110(f) (2018). Upon review, this Court will not re-weigh or re-evaluate
the evidence below; all questions concerning the credibility of witnesses, the weight and
                                           -9-
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved by the trial judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156
(Tenn. 1999) (citing Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997)). A post-
conviction court’s factual findings are subject to a de novo review by this Court;
however, we must accord these factual findings a presumption of correctness, which can
be overcome only when a preponderance of the evidence is contrary to the post-
conviction court’s factual findings. Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001).
A post-conviction court’s conclusions of law are subject to a purely de novo review by
this court, with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6
S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The
following two-prong test directs a court’s evaluation of a claim for ineffectiveness:

              First, the [petitioner] must show that counsel’s performance was
      deficient. This requires showing that counsel made errors so serious that
      counsel was not functioning as the “counsel” guaranteed the [petitioner] by
      the Sixth Amendment. Second, the [petitioner] must show that the
      deficient performance prejudiced the defense. This requires showing that
      counsel’s errors were so serious as to deprive the [petitioner] of a fair trial,
      a trial whose result is reliable. Unless a [petitioner] makes both showings,
      it cannot be said that the conviction or death sentence resulted from a
      breakdown in the adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also State v. Melson, 772
S.W.2d 417, 419 (Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must
determine whether the advice given or services rendered by the attorney are within the
range of competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at
936. To prevail on a claim of ineffective assistance of counsel, “a petitioner must show
that counsel’s representation fell below an objective standard of reasonableness.” House
v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (citing Goad v. State, 938 S.W.2d 363, 369
(Tenn. 1996)).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking
into account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell,
753 S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court should avoid the
                                           - 10 -
“distorting effects of hindsight” and “judge the reasonableness of counsel’s challenged
conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”
Strickland, 466 U.S. at 689-90. In doing so, the reviewing court must be highly
deferential and “should indulge a strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally,
we note that a defendant in a criminal case is not entitled to perfect representation, only
constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v.
Cronic, 466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed to have been
ineffective merely because a different procedure or strategy might have produced a
different result. Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980).
“‘The fact that a particular strategy or tactic failed or hurt the defense, does not, standing
alone, establish unreasonable representation. However, deference to matters of strategy
and tactical choices applies only if the choices are informed ones based upon adequate
preparation.’” House, 44 S.W.3d at 515 (quoting Goad, 938 S.W.2d at 369).

        If the petitioner shows that counsel’s representation fell below a reasonable
standard, then the petitioner must satisfy the prejudice prong of the Strickland test by
demonstrating “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694; Nichols v. State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability
must be “sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at
694; Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994).

        The Petitioner asserts that Counsel was ineffective when she failed to object to
hearsay, the evidence log, and the admission of the hammer. Counsel clearly and
articulately explained her trial strategy as relevant to each of the complaints made by the
Petitioner. She said that she did not object during Detective Green’s testimony because
the evidence was going to come in later through different witnesses, and she did not want
to call attention to the testimony. She did not think that so doing would benefit her client.
About the evidence log and the hammer, Counsel testified that this evidence comported
with her theory of the case that, because the hammer was in the trailer on the counter, it
could not have been used in the commission of the robbery. She did not object because
the defense’s own witnesses were going to testify that the hammer was on the counter.
This court will not second-guess Counsel’s tactical and strategic choices unless those
choices were uninformed because of inadequate preparation, Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982), and Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.

                                            - 11 -
Williams, 599 S.W.2d at 280. We conclude the Petitioner has failed to show that Counsel
was deficient in her decision-making process or that Counsel’s strategy prejudiced him.

        Accordingly, the Petitioner has failed to carry his burden of proof with regard to
his allegations of Counsel’s deficiencies. As such, he is not entitled to relief.

                                    III. Conclusion

       After a thorough review of the record and relevant authorities, we conclude that
the post-conviction court properly denied post-conviction relief. Accordingly, we affirm
the judgment of the post-conviction court.



                                             ____________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                          - 12 -